


110 HRES 1164 IH: Expressing support for designation of May

U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1164
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2008
			Mr. Neal of
			 Massachusetts submitted the following resolution; which was referred
			 to the Committee on Oversight and
			 Government Reform
		
		RESOLUTION
		Expressing support for designation of May
		  2008 as National Workforce Development Professionals
		  Month.
	
	
		Whereas the economic development of every region in our
			 country and the ability of our businesses and industries to compete in the
			 global economy is more than ever before dependent on the availability and
			 quality of a skilled workforce;
		Whereas the rapid changes in the skills required of the
			 workforce, as evidenced by the complexity and fast-paced change in our economy
			 and labor markets, puts new demands on individuals and employers at all
			 levels;
		Whereas the Nation’s residents need the assistance of
			 knowledgeable and dedicated professionals to facilitate the process by which
			 our workforce identifies, prepares for, obtains, maintains, and advances
			 employment and self-sufficiency; and
		Whereas the Nation’s employers depend on similar levels of
			 professional services to help them recruit and retain a competitive workforce
			 and to continually upgrade the skill sets of their incumbent employees: Now,
			 therefore, be it
		
	
		That the United States House of
			 Representatives expresses support for designation of a National
			 Workforce Development Professionals Month to honor all those
			 individuals in all the workforce development organizations and partnerships who
			 play such a vital role in the Nation’s economy.
		
